USCA4 Appeal: 21-6218      Doc: 10         Filed: 03/07/2022    Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6218


        CLAYTON T. JONES,

                            Plaintiff - Appellant,

                     v.

        JEANETTE W. MCBRIDE,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Timothy M. Cain, District Judge. (3:20-cv-04063-TMC)


        Submitted: February 25, 2022                                      Decided: March 7, 2022


        Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clayton T. Jones, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6218      Doc: 10         Filed: 03/07/2022     Pg: 2 of 2




        PER CURIAM:

               Clayton T. Jones appeals the district court’s order accepting the recommendation of

        the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 complaint. 1

        We have reviewed the record and find no reversible error. Although the Rooker-Feldman

        doctrine 2 applies to state court decisions, not ongoing state court proceedings, see Hulsey

        v. Cisa, 947 F.3d 246, 250 (4th Cir. 2020), we may affirm on any basis apparent from the

        record, see United States v. Riley, 856 F.3d 326, 328 (4th Cir. 2017). Because Jones did

        not state a non-frivolous claim that his due process rights were violated, we affirm the

        district court’s order. See Christopher v. Harbury, 536 U.S. 403, 415 (2002) (explaining

        plaintiff raising denial of access claim “must identify a nonfrivolous, arguable underlying

        claim” in order to adequately plead his claim (internal quotation marks omitted)). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




               1
                  Although the district court dismissed the action without prejudice, mere
        amendment cannot cure the deficiencies identified by the district court, and we thus have
        jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir.
        2020), cert. denied, 141 S. Ct. 1376 (2021).
               2
                D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
        U.S. 413 (1923).

                                                     2